Citation Nr: 1426450	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  12-11 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968. 

This appeal to the Board of Veterans' Appeals (Board) arose from September 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Cleveland, Ohio that denied entitlement to service connection for bilateral hearing loss.

The Veteran testified at a Board hearing via video conference in February 2013 before the undersigned.  A transcript of the hearing is associated with the claims file.  Following the hearing, the Veteran submitted additional evidence under a waiver of initial RO review and consideration of the evidence.  In light of the waiver, the Board may consider the evidence without the necessity of a remand.  See 38 C.F.R. § 20.1304 (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Clarification is needed from the audio examiner.

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to the examiner who conducted the September 2010 audio examination.  

The September 2010 audio examination report reflects the examiner referenced Reports of Medical Examination of December 1965 and December 1968, both of which the examiner opined revealed normal hearing prior to entering active service and upon release from active duty.

The service treatment records also contain audio examinations conducted in July 1963 and August 1964, both of which showed defective hearing.  The July 1963 Report of Medical Examination reflects the Veteran was disqualified for active service due to defective hearing.  The August 1964 Report of Medical Examination appears to find the Veteran qualified for active service but with a notation of defective hearing.  The December 1965 audiogram is significantly different from those of 1963 and 1964.

The examiner should comment on the audio examinations of July 1963 and August 1964, as well as the September 1964 opinion of the Veteran's private physician; and, to explain how those audio examinations are to be reconciled with those of December 1965.

As to the December 1968 audiogram referenced by the examiner, there also is another, undated "Maico Audiogram" that appears to show hearing loss at certain frequencies.  The examiner should also comment on the undated audiogram and how it is reconciled with the December 1968 audiogram.

The examiner should provide a full explanation as to whether his opinion remains the same as noted in the 2010 examination report or is different.

In the event the examiner who conducted the September 2010 examination is no longer available, refer the claims file to an equally qualified examiner.

Should the examiner advise the requested opinion cannot be rendered without an examination of the Veteran, the AMC/RO will arrange the examination.  The claims file must be provided for review by the examiner as part of the examination.

3.  If the decision remains in any way adverse to the Veteran, issue a supplemental statement of the case (SSOC).

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

